Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is no antecedent basis in claim 12 for the mention of components (D), (E), and (F) in claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czech, U.S. Patent # 5,039,738.
	Czech discloses emulsions of a modified polysiloxane derived from the reaction of an amino-functional siloxane polymer adhering to formula (1) in column 2 and an acylating reagent that, relevant to the present discussion, may be a dialkyl oxalate in one embodiment.  See the abstract and column 3, lines 33-38.  In exemplifications of the synthetic method- see Example 5- a 40% by weight emulsion of a polysiloxane bearing pendant aminoalkyl substituents is reacted with diethyl oxalate added in quantities that correspond to between 2 and 4 percent of the weight of the polymer.  Column 4, lines 33-37 also address the limitation set forth in claims 14 and 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Czech, U.S. Patent # 5,039,738 in view of Bindl et al., U.S. Patent # 5,302,659.
	As for claims 15 and 18, Czech is not-at-all forthcoming as to what emulsifiers are suitable in preparing the emulsions.  Rather it references in column 3, lines 23+ several older disclosures that purportedly disclose conditions for aminosiloxane emulsion production however most the these appear to be improperly cited as they don’t pertain to that concept at all.  The document also advocates using commercial products from certain suppliers but no specifics are provided and it was not possible to ascertain what surfactants are employed in these.  On the other hand, there are innumerable disclosures that teach the formulation of amino-functional silicone emulsions (that fulfill the role of the starting material in Czech) and the vast majority advocate for the employment of nonionic surfactants, sometimes in combination with an ionic surfactant.  Bindl is one of dozens that contemplates using nonionic surfactants (column 6, lines 14+) alongside cationic and anionic surfactants though a PEG ether is added in the Examples.  (Note that Bindl, like Czech, describes the formation of a modified polysiloxane involving acylating an amine-functional silicone.)  Some, e.g. Hager et al., U.S. Patent # 6,294,608 (column 6, line 42) and Paul et al., WO 2017/182061 (page 19, lines 21-22) express a preference for non-ionic surfactants without saying why.  Yet others make general allegations of enhanced stability imparted by the non-ionic surfactants.  In any case, it is clear that their utilization in the practice of the Czech invention would be obvious.
	Insofar as Czech provides little information regarding the actual makeup of the emulsion composition, there is also no guidance as to how much surfactant to add but the Examiner submits that one of ordinary skill is familiar with the role the surfactant plays and is capable of optimizing, among other things, the amount of surfactant required to realize a stable emulsion with a favored particle size and other characteristics as a matter of routine experimentation.
	Concerning claim 19, once more, Czech does not volunteer much detail about the polysiloxane to be dispersed other than to report that it is linear and features pendant amine groups.  Bindl not only teaches the modification of an aminosiloxane providing an emulsion of its acylated product, but discloses a similar application, i.e. treatment of textiles.  In this connection, it would be obvious to the skilled artisan that favored candidates of the amino-functional polysiloxane, as suggested by Bindl, would be beneficial in the practice of the invention to Czech.  The emulsions comprising acylated product described by Bindl have a viscosity  less than 50,000 mPa.s and the skilled artisan would be motivated to choose reactant materials, dilution levels, etc. that would furnish emulsions of similar viscosity.  This is especially true because high viscosity emulsions would be applied as thin, even layers only with greater difficulty.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 28, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765